1

2

3                                 UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5

6     RANDOLPH L. MOORE,                                  Case No. 2:13-cv-0655-JCM-CWH
7          Petitioner,
8              v.                                         ORDER
9
      WILLIAM GITTERE, et al.,
10
           Respondents.
11

12

13            In this capital habeas corpus action, after a 60-day extension of time (ECF No. 53), the
14   petitioner, Randolph L. Moore, was due to file a second amended habeas petition by June 7, 2019.
15   See Order entered February 5, 2019 (ECF No. 51); Order entered April 18, 2019 (ECF No. 53).
16            On June 7, 2019, Moore filed a motion for extension of time (ECF No. 54), requesting a
17   second extension of time, of 31 days, to July 8, 2019, to file his second amended petition. Moore’s
18   counsel states that the extension of time is necessary because of the complexity of this case and
19   his obligations in other cases. The respondents do not oppose the motion for extension of time.
20            The Court finds that Moore’s motion for extension of time is made in good faith and not
21   solely for the purpose of delay, and that there is good cause for the extension of time requested.
22            IT IS THEREFORE ORDERED that Petitioner’s motion for extension of time (ECF No.
23   54) is GRANTED. Petitioner will have until and including July 8, 2019, to file his second
24   amended habeas petition.
25   ///
26   ///
27   ///
28   ///
                                                      1
1           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered February 5, 2019 (ECF No. 51) will remain in effect.

3

4                 June ___
            DATED THIS 11, day
                           2019.
                               of ______________________, 2019.
5

6
                                                         JAMES C. MAHAN,
7                                                        UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                     2
